Case ruled by Wisconsin E. R. Board v. Cullen, ante, p. 105.
Petition by the Wisconsin Employment Relations Board, appellant, for enforcement of an order entered by it pursuant to sec.111.07, Stats., against J. P. Cullen  Son, a copartnership, respondent, for an unfair labor practice.  The court granted summary judgment dismissing the petition.  The facts will be stated in the opinion.
This is a companion case to Wisconsin E.R. Board v. J. P. Cullen  Son, wherein Clarence Allard applied to the Wisconsin Employment Relations Board for redress.  In this action Robert Schroeder was employed by respondent as a laborer on the Marinette project on September 12, 1946, and was later discharged.  The board found the termination of his services was an unfair labor practice and entered a cease-and-desist order and directed notices to be posted by respondent and the employee reimbursed for his loss of wages.  The procedure thereafter was the same as the Allard case.  This case was argued and submitted with the case of Wisconsin E. R. Board v. J. P. Cullen  Son,ante, p. 105, 33 N.W.2d 182, and is ruled by the decision therein.
Judgment reversed, and the cause remanded for further proceedings according to law.
MARTIN, J., took no part.